DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 10842430 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 recites determining whether the user is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user; determining whether the user’s eye fatigue has decreased and adjusting an output of the display.
Stafford 20170358141, Smith 20200124845, Nambu 20020015527 and Sain 6533417 etc. combined cannot teach these limitations perfectly. Although the individual limitations recited in the claim do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 3 and 8 are about capturing a plurality of images of a user’s eye; monitoring a gaze direction of the user’s eye; determining whether the gaze direction of the user’s eye is directed away from the display, including:
calculating that the gaze direction of the user is away from the display for a length of time within a time period; and
determining that the length of time exceeds a threshold value within the time period; determining, based on the determination that the gaze direction of the user’s eye is away from the display, that the user is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user caused by looking at the display; and determine whether the user’s eye fatigue has decreased, after determining that the gaze direction of the user’s eye is away from the display.
Buck 20140201844, Smith 20200124845, Colton 20070139362, and Nambu 20020015527 combined cannot discloses these limitations perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 4-7 and 21 depend on claim 3, are allowed based on same reason as claim 3.
Claim 9-20 depend on claim 8, are allowed based on same reason as claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616